             Case 4:18-cv-01044-HSG Document 91 Filed 11/02/18 Page 1 of 3



 1   Ann McFarland Draper (SBN 065669)
       courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Tel: (415) 989-5620
 4
     Attorneys for Cross/Counter Claimants
 5   Dan Rasure, TheShop dot Build LLC,
     and TheShop dot Build San Fran LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10   TECHSHOP, INC., a California corporation,         Case No. 4:18-cv-01044-HSG-JCS
     DORIS A. KAELIN, in her capacity as
11   Chapter 7 trustee for TECHSHOP, Inc., a
     California corporation,                           NOTICE OF VOLUNTARY DISMISSAL
12                          Plaintiff,                 OF CROSS-COMPLAINT AS TO CROSS-
            vs.                                        DEFENDANT JAMES NEWTON ONLY
13   DAN RASURE, et al,
                            Defendants.                             No Hearing Required
14
     DAN RASURE, et al,
15                          Cross-Complainants,
            vs.
16
     TECHSHOP, INC., et al,
17                      Cross-defendants.
18

19          NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(c) of the Federal Rules of Civil

20   Procedure, Cross/Counter-Claimants Dan Rasure, TheShop dot Build LLC, and TheShop dot

21   Build San Fran LLC (collectively “Cross/Counter-Claimants”) voluntarily dismiss the above-

22   captioned cross-complaint without prejudice as to Cross-Defendant James Newton only.

23          In support of the within voluntary dismissal, Cross/Counter-Claimants represent and state:

24   (1) that no responsive pleading has been served by the dismissed cross-defendant (James Newton)

25   who is the subject of this dismissal; and (2) that the within voluntary dismissal terminates the

26   entire action as to James Newton, even though the cross-complaint continues against others.

27
     _____________________________________
28    Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)                                           -1
      NOTICE OF VOLUNTARY DISMISSAL OF CROSS-COMPLAINT AS TO
      CROSS-DEFENDANT JAMES NEWTON ONLY
             Case 4:18-cv-01044-HSG Document 91 Filed 11/02/18 Page 2 of 3



 1          Cross/Counter-Claimants further state that this dismissal is made for reasons of economics

 2   and is neither intended, nor should it be construed, as an admission regarding the merits of the

 3   cross-complaint filed herein under Docket No. 42.

 4

 5   DATED: November 2, 2018
                                                  Respectfully Submitted,
 6                                                DRAPER LAW OFFICES
 7
                                                  By          /s/ Ann McFarland Draper_______
 8
                                                         Ann McFarland Draper
 9                                                Attorneys for Cross/Counter Claimants Dan Rasure,
                                                  TheShop dot Build LLC, and TheShop dot Build San
10                                                Fran LLC
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     _____________________________________
28    Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)                                           -2
      NOTICE OF VOLUNTARY DISMISSAL OF CROSS-COMPLAINT AS TO
      CROSS-DEFENDANT JAMES NEWTON ONLY
             Case 4:18-cv-01044-HSG Document 91 Filed 11/02/18 Page 3 of 3



 1
                                      CERTIFICATE OF SERVICE
 2
            I, Ann McFarland Draper, hereby declare and certify as follows:
 3
            1.      I am an attorney at law over the age of eighteen (18) years and not a party to this
 4
     action. My business address is 75 Broadway, Suite 202, San Francisco, CA 94111.
 5
            2.      On November 2, 2018, I electronically served true and correct copies of the
 6
     foregoing document NOTICE OF VOLUNTARY DISMISSAL OF CROSS-COMPLAINT AS TO
 7
     CROSS-DEFENDANT JAMES NEWTON ONLY
 8
             by electronically filing said document with the Clerk of the Court using the CM/ECF
 9
            system and transmission of the Notice of Electronic Filing for such document via the
10
            Court’s NEF system to the following persons, each of whom is deemed to have consented
11
            by electronic service by NEF:
12
                    James C. Pistorino            james@dparrishlaw.com
13
            I declare under penalty of perjury under the laws of the United States of America that the
14
     foregoing is true and correct and that this declaration was executed this 2nd day of November,
15
     2018, at San Rafael, State of California.
16
                                                             /s/ Ann McFarland Draper
17
                                                             Ann McFarland Draper
18

19

20
21

22

23

24

25

26
27
     _____________________________________
28    Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)                                         -3
      NOTICE OF VOLUNTARY DISMISSAL OF CROSS-COMPLAINT AS TO
      CROSS-DEFENDANT JAMES NEWTON ONLY
